Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Monroe County Court (Richard A. Keenan, J.), entered April 5, 2007. The order denied the motion of defendant pursuant to CPL 440.10 to vacate the judgment convicting him of, inter alia, robbery in the third degree (three counts).
It is hereby ordered that the order so appealed from is unanimously affirmed. Present—Scudder, P.J., Hurlbutt, Martoche, Green and Gorski, JJ.